Your Excellency Volkan Bozkir, President of the General Assembly Your Excellency Antonio Guterres, Secretary General of the United Nations Excellencies, Colleagues, Ministers and Permanent Representatives, Ladies and Gentlemen,
Introduction
Mr. President,
We are indeed at an unprecedented time during the historic anniversary for this global body of Nations. It would have been an honour for me to personally deliver my maiden address at the rostrum of the General Assembly. The onset and continued prevalence of COVID-19 has prevented this. Thankfully we can make optimal use of modern technology.
As President of the 75th session of the General Assembly you will undoubtedly face challenges in the conduct of international relations and conference diplomacy. Please allow me to pledge our full support in the successful discharge of your duties.
We salute your predecessor, Tijjani Muhammad-Bande, for his skillful leadership of the previous session and wish him well in his future endeavors.
To Secretary-General Antonio Guterres, we wish to pay tribute for his sterling efforts in guiding this organization.
Mr. President,
The COVID-19 pandemic is, apart from the human toll, turning food supply chains upside down, paralysing economies and eroding consumer purchasing power.
And the United Nations World Economic Situation and Prospects (WESP) mid 2020 report, has confirmed what we as leaders and communities have experienced, that the pandemic has unleashed a health and economic crisis unprecedented in scope and magnitude.
This compels us as an international community to embrace multilateralism as an effective way to win this battle and our best defense against future global threats, and to continue seeking effective means to support small and vulnerable nations.
The theme of this years’ session of the General Debate is therefore opportune.
Mr. President,
The United Nations remains the premier international multilateral organization and should exert its eminent role and place in the development and furthering of the principles pertaining to international relations, international law, international peace and — development.
At the same time, the UN has been instrumental in bringing the world together to defend human rights, democracy and democratic institutions, uphold the rule of law, and good governance, sustain peace and security and advance the path towards realizing the 17 sustainable development goals.
Despite considerable progress made in global discussions on a variety of matters — from climate change, sustainable development, migration, refugees, terrorism, cyber-warfare to nuclear proliferation — we have experienced that multilateralism has occasionally come under attack.
Since the founding of the United Nations 75 years ago, the geopolitical field has changed drastically. The Security Council membership and its working methods need a structured evaluation.
Can you imagine that we have been elaborating for more than two (2) decades about reform of this main Organ!
It is therefore fitting to ask ourselves if this organ is still relevant in its current form. Does it answer to the questions of today’s challenges and aspirations?
I hope, Mr. President, that we don’t have to ask ourselves this question again in 75 years!
It is therefore of utmost importance that multilateralism adapts to these changing times.
I call on the international community of nations to embark on a strategic assessment of the existing multilateral framework.
Let us, based on the current realities, and challenges, dare to create a new multilateralism that fundamentally focuses on peace and prosperity of all nations and allows for the increased efficiency in the supporting institutional framework.
A multilateralism, that acknowledges all nations, irrespective of their size and development level and place in the global order, as equal and with respect.
A multilateralism where compliance by every state with international law and internationally accepted principles forms the bedrock of our interactions;
A multilateralism, based on international cooperation to confront the many global challenges and seizing the common opportunities, that promotes a culture of inclusiveness and equality.
Unilateral actions have always proven counterproductive and will never lead to achieve any defined objective. Nevertheless, dialogue and the active involvement of all countries, taking into account international principles, is what we should strive for.
More importantly, Mr. President, a multilateralism that necessitates us to recommit to the vision of the UN Charter.
In this regard, we call for the lifting of the longstanding unilateral economic, financial and commercial embargo against the Republic of Cuba and its people.
Multilateralism for climate change
Mr. President,
While the focus of the international community is currently on managing and containing the further spread of the COVID-19 pandemic, we should continue to dedicate our attention to other challenges of equal or even greater impact on the sustainable development of countries and the entire planet.
Addressing the impact of climate change is one of these challenges.
As a country with 239 miles of a low-lying coastline, Suriname is among the top 10 of most vulnerable countries with respect to the disastrous effects of sea-level rise as a result of global warming.
Despite this position, Suriname has taken the lead as the country with the highest forest cover and low deforestation rate, to advocate for the mobilization of financial resources in support of our sustainable development, while making a significant contribution to mitigating global warming.
It is estimated that our standing forests store 12 gigatons of forest carbon per year. Not a small contribution at all, I believe!
However, these national commitments may only serve particular domestic concerns, but to maximize their impact strong international engagement is necessary with ambitious and attainable targets.
Suriname will focus strongly on generating investment and business opportunities. It is mainly for this reason that my Administration will develop and act on the widest implementation of SDG Number 17, by the promotion and facilitation of clean and corruption free Public Private Partnerships (PPP).
Reform of the international system
Mr. President,
In the past years we have realized reforms of the United Nations system, but much remains to be done.
Participation of developing countries, especially the small economies, in the global financial and trading system is one of the long overdue reforms that has to take place.
I believe that global strategic collaboration and complimentary financial — economic approaches are required. This can be achieved through closer partnerships between the IMF, World Bank and the WTO.
The way forward
Mr. President,
Developing countries and nations in the South should not be passive in their quest for development.
Consequently, South-South cooperation, not to the exclusion of North-South relations, should be further explored and expanded in articulating and promoting the collective economic and business interests.
This is in essence what our people elect us for. This is what the international community expects of its leaders, to be examples of inspiring leadership and vanguards of hope for our common humanity.
It is the same hope that allows us to break down walls of mistrust, which may take the form of intolerance, fear, or violence. It is the same hope that leads us to strive for peace and prosperity as our predecessors did.
It is particularly this hope that will give the upcoming generation of leaders the strength to elevate this global Assembly of World Leaders to a place where, collectively, the nations of the world should find ways to make a better life possible for all of the global community, for the next 75 years.
I congratulate all of us with reaching this milestone anniversary. Let us all in unity, respect and solidarity strive to make the next 75 years even better and save for our future.
I thank you.